Guerry, J.,
concurring specially. It is generally true that if a collision takes place on the wrong side of the road with respect to one of the parties, the presumption is against that party. McGee v. Young, 132 Ga. 606 (64 S. E. 689). In the present case it is apparent that at the time of the collision the plaintiff himself was on the wrong side of the road, and, nothing else appearing, he would not be entitled to recover. Stohlman v. Martin, 28 Cal. App. 338 (152 Pac. 319); Shupe v. Rodolf, 185 Cal. 371 (197 Pac. 57); Hagenah v. Bidwell, 46 Cal. App. 556 (189 Pac. 799); Herdman v. Zwart, 167 Iowa, 500; Stobie v. Sullivan, 118 Me. 483; Perlstein v. Am. Ex. Co., 177 Mass. 530; Black v. Parke, 211 Mich. 274. "The presumption that the one on the wrong side of the highway is guilty of negligence, is one which may be rebutted. . . Properly considered, the rule of the road is a rule of negligence, and the fact that a person was on the wrong side of the road when a collision took place does not per se make him liable for damages, but his liability is determined by the rules of law applicable to cases of negligence.” Huddy on Automobiles (7th ed.), § 323. "In many of the decisions which hold that the violation of a traffic *397regulation is negligence per se, the intention of the decision is that the violation is negligence per se, unless some emergency or excuse can be furnished for the violation.” Huddy on Automobiles (7th ed.), § 323. In the case at bar it is alleged that the wrongful conduct of the defendant in himself driving on the wrong side of the road in approaching the plaintiff’s car created an emergency which caused the plaintiff to turn to his left in an attempt to avoid a collision with the defendant, and justified him in doing so. It is true that if a defendant creates an emergency through his negligence which places another person in imminent danger, he will not be absolved from liability if the other is injured as a result thereof because he did not exercise the best judgment in attempting to avoid the consequences of the defendant’s negligence. The law of this State is that “An operator of a vehicle in rounding curves shall reduce speed and shall keep his vehicle as far to the right on the highway as reasonably possible.” Ga. L. 1927, p. 237; 14 Park’s Code Supp. 1928, § 828(uu-30,e). The defendant was, according to -the allegations of the petition and the evidence, violating this statute, and the plaintiff alleges that such violation and negligent conduct caused him to turn his vehicle to the left in order to avoid what seemed an impending collision. “The driver of a vehicle may be justified in leaving the right-hand side of the road when he is in danger of a collision with another vehicle which is violating the law of the road or is driven negligently.” Huddy on Automobiles (7th ed.), § 328. In Cooke v. Jerome, 172 N. C. 626 (90 S. E. 767), it was said: “Where the driver of an automobile violates the statute by turning to the right to avoid a motorcycle traveling in the same direction upon a public road, and collides therewith, and action is brought to recover damages therefor, and the evidence is conflicting as to whether the moto^cle was unexpectedly turned out in the wrong direction, resulting in the injury, the question of proximate cause depends upon whether the driver of the automobile acted with reasonable prudence under the circumstances, to avoid the injury, or whether the collision was caused by the wrongful and unexpected act of the one on the motorcycle.” In Bragdon v. Kellogg, 118 Me. 42 (105 Atl. 433), it was said: “In case of imminent danger when two alternatives are presented, an exercise of intelligent and prudent judgment will excuse one from the charge of negligence, although the course taken may not *398prove to have been the safest or best. Larrabee v. Sewall, 66 Me. 376; Skene v. Graham, 114 Me. 229 (95 Atl. 950). In case of emergency a swerving of a traveler to the wrong side of the road is not negligence. Skene v. Graham, supra. A driver is justified in turning to the left side of the road in order to avoid a collision. Clark v. Woop, 159 App. Div. 437 (144 N. Y. Supp. 595) ; McFern v. Gardner, 121 Mo. App. 1 (97 S. W. 972). 11 So, in an action for injury sustained when two automobiles collided in the highway, plaintiff, turning to the left, while acting as a reasonable man upon the honest belief that he would thereby avoid a collision with the defendant, was absolved from obeying the law of the road, and turning to the right.’ Lloyd v. Calhoun, 78 Wash. 438 (139 Pac. 231).” See, in this connection, Pacetti v. Central of Ga. Ry. Co., 6 Ga. App. 97 (64 S. E. 302); Bryant v. Ga. Ry. & Power Co., 162 Ga. 511 (134 S. E. 319); Central of Ga. Ry. Co. v. Barnes, 46 Ga. App. 159 (167 S. E. 217); Dabbs v. Rome Ry. Co., 8 Ga. App. 350 (69 S. E. 38). It is my opinion that it was a question for the jury in the present case to determine whether the alleged negligence of the defendant in continuing on the left-hand side of the road until a collision with the plaintiff’s car seemed imminent, justified the plaintiff in turning to the left and attempting to avoid the threatened collision. Questions of diligence and negligence being under such circumstances for determination by the jury, I can not say that the verdict in favor of the plaintiff is not supported by sufficient evidence. See, in support of this ruling, Oklahoma Producing &c. Cor. v. Freeman, 88 Okla. 166 (3) (212 Pac. 742) ; Puick v. Thurston, 25 R. I. 36 (54 Atl. 600); Borg v. Larson, 60 Ind. App. 514 (111 N. E. 201).